DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25/2022 has been entered.
  	This Office action is in response to the remarks filed May 25, 2022.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Visca (US 4,990,283).
 	Visca teaches a microemulsion contain an aqueous medium (low surface tension liquid) and a perfluoropolyether (a high surface tension liquid) (see abstract). The emulsion is prepared by mixing, which would suggest any of the methods of mixing in present claim 3(a). It should be noted that the claims are directed to a lubricant composition and that no patentable weight has been given to the textured surface.
 	WO does not specifically teach the surface tension or the surface energy value of
the liquids. However, WO meets these limitations because WO teaches liquids that
Applicant has disclosed as meeting the surface tension and surface energy value as set
forth in the claims.
WO does not specifically teach that the second effective amount is effective to
support an emulsion of the low surface tension liquid dispersed within the high surface
tension liquid. However, since WO teaches the same liquids and forms a microemulsion, it would appear that the amount of the high surface tension liquid would support an emulsion.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that the Visca composition necessarily comprises three components and discourages the exclusion of any parts of its composition, especially the surfactants.
 	As stated in the advisory action, It is well settled that the transitional term
"comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("
Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising"”
leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” While the present invention comprises high surface tension liquid comprising water and one of the recited low surface tension liquids, it does not exclude the surfactant of WO. See MPEP 2111.03.  When the transitional term “comprising” is used, the list is non-exhaustive as to what may be present and within the scope of the claims.  Applicant has not amended the claims to include the transitional phrase “consisting of”.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17272104/20220716